Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigahara (US 2012/0000766) in view of Haidar (US 9,644,249) and Suzuki (JP 2004-204284). 
Regarding claims 1 and 2, Teshigahara teaches a sputtering target comprising an alloy of Al and Sc and containing from 25 at.% to 50 at.% of Sc [0037].  
Because Teshigahara is silent as to the oxygen content of the sputtering target and directs the sputtering target to be used in forming scandium aluminum nitride the Examiner assumes the sputtering target having an oxygen content of 1000 ppm by mass or less. 
Teshigahara does not teach a variation in Vickers hardness (Hv) of 20% or less, wherein: the variation in Vickers hardness (Hv) is calculated by measuring Vickers hardness at a plurality of measurement points on a target surface, determining an average value and standard deviation of measured values at the measurement points, dividing the standard deviation by the average value, and expressing in a percentage. 
Suzuki teaches an aluminum alloy target wherein the Vickers hardness on the sputtering surface is less than 20% because it would limit abnormal discharge and improve the uniformity of a thickness of a deposited aluminum alloy film (Abstract).  Suzuki teach a variation in Vickers hardness (Hv) of 20% or less, wherein the variation in Vickers hardness (Hv) is calculated by measuring Vickers hardness at a plurality of measurement points on a target surface, determining an average value and standard deviation of measured values at the measurement points, dividing the standard deviation by the average value, and expressing in a percentage (table 1 yield a standard variation of 7.12 and mean of 51.41 which yields a 13.8% variation when using the formula required by Applicant). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Teshigahara by providing a sputtering target with a variation in Vickers hardness (Hv) of 20% or less, wherein the variation in Vickers hardness (Hv) is calculated by measuring Vickers hardness at a plurality of measurement points on a target surface, determining an average value 
Teshigahara does not teach the sputtering target comprises at least one phase selected from the group consisting of an Al-Sc phase, an Al3-Sc phase, and an Al-Sc phase.  
Haidar teaches al-sc alloys have fine Al3Sc precipitates that are coherent with the al matrix.  Therefore Haidar teaches the sputtering target comprisesAl3-Sc phase (col. 1, ln. 35-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Teshigahara by providing a sputtering target comprises at least one phase selected from the group consisting of an Al-Sc phase, an Al2-Sc phase, and an Al3-Sc phase, as taught by Haidar, because it would allow precipitation hardening and grain structure control (col. 1, ln. 40-45). 
Regarding claim 3, Teshigahara does not teach the variation in Vickers hardness (Hv) is 5% or less.  
Suzuki teaches decreasing the variation of Vickers hardness across the surface of the sputtering target results in limiting abnormal discharge and improving the uniformity of a thickness of a deposited film (Abstract).  Therefore Suzuki teaches the variation in hardness is a result effective variable. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the variation in Vicker’s hardness is 5% or less since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigahara, Haidar and Suzuki as applied to claim 1 above in view of Ishigami (US 6,329,275). 
Regarding claim 4, Teshigahara does not teach the sputtering target has a carbon content of 1000 ppm by mass or less, however, it is silent as to the carbon content leading the Examiner to conclude that Teshigahara does not contain carbon.   
Ishigami teaches the sputtering target has a carbon content of 1000 ppm by mass or less (col. 8, ln. 35-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sputtering target of Teshigahara by providing the sputtering target has a carbon content of 1000 ppm by mass or less, as taught by Ishigami, because it would provide an element for fine precipitating (col. 8, ln. 35-40). 
Regarding claim 6, Teshigahara does not teach at least one element selected from the group consisting of Li, Na, K, Fe, Co, and Ni in a total amount of 0.1% by mass or less.  
Ishigami teaches further containing at least one element selected from the group consisting of Li, Na, K, Fe, Co, and Ni in a total amount of 0.1% by mass or less (col. 8, ln. 35).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Teshigahara by providing a sputtering target further containing at least one element selected from the group consisting of Li, Na, K, Fe, Co, and Ni in a total amount of 0.1% by mass or less, as taught by Ishigami, because it would an intermetallic compound with aluminum or provide a high electrode potential (col. 8, ln. 33-34).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teshigahara (US 20120000766) in view of Ishigami (US 6,329,275) and Haidar (US 9,644,249).
Regarding claim 7, Teshigahara teaches a method for producing a sputtering target, comprising: 
a step of melting, in an inert gas or vacuum atmosphere, an Al raw material together with a Sc raw material having an oxygen content of 3000 ppm by mass or less and then cooling to obtain an Al-Sc alloy ingot containing from 25 at.% to 50 at.% of Sc ([0020], [0031-0032], [0037]). 
Teshigahara does not teach a forging step of applying a pressure to the ingot to subject the ingot to plastic working. 
Ishigami teaches a forging step of applying a pressure to the ingot to subject the ingot to plastic working (col. 9, ln. 43).  

Teshigahara does not teach the sputtering target comprises at least one phase selected from the group consisting of an Al-Sc phase, an Al2-Sc phase, and an Al3-Sc phase.  
Haidar teaches al-sc alloys have fine Al3Sc precipitates that are coherent with the al matrix.  Therefore Haidar teaches the sputtering target comprises Al3-Sc phase (col. 1, ln. 35-45).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Teshigahara by providing a sputtering target comprises at least one phase selected from the group consisting of an Al-Sc phase, an Al2-Sc phase, and an Al3-Sc phase, as taught by Haidar, because it would allow precipitation hardening and grain structure control (col. 1, ln. 40-45). 
Regarding claim 8, Teshigahara does not teach a Sc raw material having an oxygen content of from 100 ppm by mass to 3000 ppm by mass is used in the step of melting.  
Ishigami teaches a Sc raw material having an oxygen content of from 100 ppm by mass to 3000 ppm by mass is used in the melting step (col. 9, ln. 5-10).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the raw material of Teshigahara by providing a Sc raw material having an oxygen content of from 100 ppm by mass to 3000 ppm by mass is used in the step of melting, as taught by Ishigami, because it would provide an element for fine precipitating (col. 9, ln. 5). 
Regarding claim 9, Teshigahara does not teach a working ratio of the plastic working in the forging step is from 50% to 95%.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Teshigahara by providing a working ratio of the plastic working in the forging step is from 50% to 95% as taught by Ishigami, because it would produce an array of conformed crystal lattices and to decrease fine internal defects (col. 9, ln. 45-47).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigami as applied to claim 7 above, and further in view of Oyama (US 2001/0007440).
Regarding claim 10, Teshigahara does not teach the forging step, the ingot is subjected to plastic working while heating the ingot at a temperature of from 500 OC to 1200 OC.
Ishigami teaches in the forging step, the ingot is subjected to plastic working while heating (hot processing).
Oyama teaches an aluminum alloy forged at about 500 OC because it would form a shaped dense part at the same time [0047]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic working of Teshigahara by providing the target is forged at about 500 OC, as taught by Oyama, because it would form a shaped dense part at the same time [0047]. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because of the new grounds of rejection set out above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J BRAYTON/Primary Examiner, Art Unit 1794